Execution Version

SECURITIES PURCHASE AGREEMENT
 
Dated as of November 16, 2010
 
by and among
 
Neostem, Inc., JGB Management Inc.
 
and
 
THE PURCHASERS LISTED ON EXHIBIT A

 
 

--------------------------------------------------------------------------------

 

SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT dated as of November 16, 2010 (this
“Agreement”) is by and among Neostem, Inc., a Delaware corporation (the
“Company”), each of the purchasers whose names are set forth on Exhibit A
attached hereto (each a “Purchaser” and collectively, the “Purchasers”), and JGB
Management Inc., the Purchaser Representative (as defined herein), only with
respect to Section 3.7(a) and Article 6.
 
WHEREAS:
 
A.           The Company has authorized convertible preferred stock of the
Company designated as “7% Senior Convertible Preferred Stock”, the terms of
which are set forth in the certificate of designation for such series of
preferred stock (the “Certificate of Designations”) in the form attached hereto
as Exhibit B (together with any convertible preferred shares issued in
replacement thereof in accordance with the terms thereof, the “Preferred
Shares”), which Preferred Shares shall be convertible into the Company's common
stock, par value $0.0001 per share (the “Common Stock”), in accordance with the
terms of the Certificate of Designations (as converted, collectively, the
“Conversion Shares”).
 
B.           The Preferred Shares shall be mandatorily redeemed by the Company
in accordance with the Certificate of Designations and the redemption price
therefor shall be paid either in cash or shares of Common Stock (the “Redemption
Shares”).
 
C.           Each Purchaser wishes to purchase, and the Company wishes to sell,
upon the terms and conditions stated in this Agreement, (i) that aggregate
number of Preferred Shares set forth opposite such Purchaser’ name in Exhibit A
hereto (which aggregate number for all Purchasers shall be 10,582,011 (the
“Total Subscription Amount”); (ii) a Warrant representing the right to acquire
initially up to that number of additional shares of Common Stock set forth
opposite such Purchaser’s name on Exhibit A (the “Warrants”), in substantially
the form attached hereto as Exhibit C (as exercised, collectively, the “Warrant
Shares”); and (iii) the number of shares of Common Stock (the “Common Shares”)
set forth opposite such Purchaser’s Name on Exhibit A.
 
D.           The Preferred Shares, the Conversion Shares, the Redemption Shares,
the Common Shares, the Warrants and the Warrant Shares are collectively referred
to herein as the “Securities”.
 
E.           The Company has engaged Cowen and Company, LLC and LifeTech
Capital, a division of Aurora Capital, LLC as its exclusive placement agents
(the “Placement Agents”) for the offering of the Securities on a “best efforts”
basis.
 
The parties hereto agree as follows:
 

--------------------------------------------------------------------------------


 
ARTICLE 1
 
PURCHASE AND SALE OF SECURITIES
 
1.1.         Purchase and Sale of Securities.
 
(a)           Purchase and Sale of Securities.   Subject to the satisfaction (or
waiver) of the conditions set forth herein, the Company shall issue and sell to
each Purchaser, and each Purchaser severally, but not jointly, agrees to
purchase from the Company on the Closing Date (as defined below), (i) the number
of Preferred Shares as is set forth opposite such Purchaser’s name in Exhibit A;
(ii) Warrants to acquire initially up to that number of Warrant Shares as is set
forth opposite such Purchaser’s name as set forth in Exhibit A; and (iii) the
number of Common Shares set forth opposite such Purchaser’s name in Exhibit
A.  The aggregate purchase price for the Securities shall be $10,000,000.
 
(b)           The Company has filed with the Securities and Exchange Commission
(the “Commission”) a registration statement on Form S-3 (File No. 333-166169])
(the “Registration Statement”), including the prospectus contained therein (the
“Base Prospectus”), relating to securities (the “Shelf Securities”), including
the Securities to be issued from time to time by the Company.  The offering and
sale of the Securities (the “Offering”) are being made pursuant to (a) the
Registration Statement and the Base Prospectus and (b) one or more prospectus
supplements (the “Prospectus Supplements” and the Base Prospectus, the
“Prospectus”) containing certain supplemental information regarding the
Securities and the terms of the Offering that has been or will be filed with the
Commission and delivered to the Purchasers (or made available to the Purchasers
by the filing by the Company of an electronic version thereof with the
Commission).
 
1.2.         Purchase Price and Closing.  (a)  Subject to the terms and
conditions of this Agreement, the Company agrees to issue and sell to each
Purchaser and, in consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
each Purchaser, severally but not jointly, agrees to purchase the Preferred
Shares, Common Shares, and Warrants set forth opposite such Purchaser’s name on
Exhibit A for the amount to be paid by such Purchaser for the Preferred Shares,
Common Shares, and Warrants as specified on Exhibit A (as to each Purchaser, the
“Subscription Amount”).  At the Closing (as defined below) under this Agreement,
each Purchaser shall deliver (i) 67.5% of the Subscription Amount by wire
transfer of immediately available funds to the Company; (ii) 7.5% of the
Subscription Amount by wire transfer of immediately available funds to Cowen and
Company, LLC as representative of the Placement Agents; and (iii) 25% of the
Subscription Amount (the “Escrow Amount”) to Wells Fargo Bank, National
Association, as escrow agent (the “Escrow Agent”) pursuant to the terms of that
certain Escrow Agreement between the Company, the Purchasers, and the Escrow
Agent (the “Escrow Agreement”) in the form annexed hereto as Exhibit D.  The
Purchase Price shall be allocated to the Preferred Shares, the Common Shares,
and the Warrants based on their relative fair-market values, as determined by
the Purchasers
 
(b)           The Closing under this Agreement (the “Closing”) shall take place
on or before November 19, 2010 (the “Closing Date”), provided, that all of the
conditions set forth in Article 4 hereof have been fulfilled or waived in
accordance herewith.  The Closing shall take place at the offices of Kleinberg,
Kaplan, Wolff & Cohen, P.C., 551 Fifth Avenue, 18th Floor, New York, New
York  10176 at 10:00 a.m. Eastern Standard Time, or at such other time and place
as the parties may agree.  Subject to the terms and conditions of this
Agreement, at the Closing the Purchasers shall purchase and the Company shall
issue and deliver or cause to be delivered to each Purchaser the Preferred
Shares, Common Shares, and Warrants for the applicable amounts set forth
opposite the name of such Purchaser on Exhibit A hereto.  Also at the Closing,
the Company shall issue and deliver the Preferred Shares, Common Shares, and
Warrants in the applicable percentages set forth opposite the names of such
Purchaser on Exhibit A hereto.
 
2

--------------------------------------------------------------------------------


 
ARTICLE 2
 
REPRESENTATIONS AND WARRANTIES
 
2.1.         Representations and Warranties of the Company.  Except as otherwise
disclosed or incorporated by reference and readily apparent in the Company’s
Prospectus Supplement, Prospectus, Annual Report on Form 10-K for the year ended
December 31, 2009 (the "Form 10-K"), any quarterly or current report, or proxy
statement filed by the Company with the Commission pursuant to the reporting
requirements of the Exchange Act subsequent to the filing of the Form 10-K and
prior to the date of this Agreement (in each case, including any supplements or
amendments thereto) (the “Reports”), the Company hereby represents and warrants
to the Purchasers and the Placement Agents, as of the date of this Agreement and
as of the Closing Date as follows:
 
(a)           Organization, Good Standing and Power.  The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware and has the requisite corporate power to own,
lease and operate its properties and assets and to conduct its business as it is
now being conducted.  The Company and each such Subsidiary (as defined below) is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have or result in a Material Adverse Effect (as
defined below).  For the purposes of this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, operations, properties,
prospects, or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole and/or any condition, circumstance, or situation
that would prohibit in any material respect the ability of the Company to
perform any of its obligations under this Agreement or any of the Transaction
Documents (as defined below) in any material respect.
 
(b)          Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and perform this Agreement, the
Certificate of Designations, the Escrow Agreement, and the Warrants
(collectively, the “Transaction Documents”) and to issue and sell the Preferred
Shares, Common Shares, and Warrants in accordance with the terms hereof.  The
execution, delivery and performance of the Transaction Documents by the Company
and the consummation by it of the transactions contemplated thereby have been
duly and validly authorized by all necessary corporate action, and no further
consent or authorization of the Company or its Board of Directors or
stockholders is required, provided however that the Company must obtain any
stockholder approval as may be required by the NYSE Amex.  When executed and
delivered by the Company, each of the Transaction Documents shall constitute a
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.
 
3

--------------------------------------------------------------------------------


 
(c)           Capitalization.  The authorized capital stock and the issued and
outstanding shares of capital stock of the Company as of the date of this
Agreement is set forth in the Prospectus Supplement.  All of the outstanding
shares of the Common Stock and any other outstanding security of the Company
have been duly and validly authorized.  No shares of Common Stock or any other
security of the Company were issued in violation of any preemptive rights and
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company.  Furthermore,
there are no equity plans, contracts, commitments, understandings, or
arrangements by which the Company is or may become bound to issue additional
shares of the capital stock of the Company or options, securities or rights
convertible into shares of capital stock of the Company, except as set forth on
Schedule 2.1(e).  The Company is not a party to or bound by any agreement or
understanding granting registration or anti-dilution rights to any person or
entity with respect to any of its equity or debt securities, except where such
registration or anti-dilution rights pursuant to such agreements individually or
in the aggregate, have not had or reasonably would be expected to have a
Material Adverse Effect.  Except for customary transfer restrictions contained
in agreements entered into by the Company in order to sell restricted securities
and any voting and lock-up agreements entered into in connection with the
transactions contemplated by that certain Agreement and Plan of Merger, dated
September 23, 2010, by and among the Company, NBS Acquisition Company LLC and
Progenitor Cell Therapy, LLC (the “PCT Merger”) and the concurrent common stock
offering, the Company is not a party to, and it has no knowledge of, any
agreement or understanding restricting the voting or transfer of any shares of
the capital stock of the Company.  For purposes of this Section 2.1 “knowledge”
means the actual or constructive knowledge of the Company.
 
(d)          Issuance of Securities.  The Preferred Shares, Common Shares, and
Warrants to be issued at the Closing have been duly authorized by all necessary
corporate action and, when paid for or issued in accordance with the terms
hereof, the Securities shall be validly issued and outstanding, fully-paid,
non-assessable and free any clear of all Liens (as defined below) of any
pre-emptive rights and rights of refusal of any kind.  When the Preferred Shares
and Warrants are issued and paid for in accordance with the terms of the
Transaction Documents, such shares will be duly authorized by all necessary
corporate action and validly issued and outstanding, fully paid and
nonassessable, free and clear of all Liens, encumbrances, pre-emptive rights and
rights of refusal of any kind.  When the Conversion Shares and/or Redemptions
Shares are issued in accordance with the terms of the Certificate of
Designations and the Warrant Shares are issued upon exercise of the Warrants and
payment of the exercise price, such shares will be duly authorized by all
necessary corporate action and validly issued and outstanding, fully paid and
nonassessable, free and clear of all Liens, encumbrances, pre-emptive rights and
rights of refusal of any kind.
 
4

--------------------------------------------------------------------------------


 
(e)          No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company, the performance by the Company of its
obligations under the Transaction Documents, and the consummation by the Company
of the transactions contemplated by the Transaction Documents, and the issuance
of the Securities as contemplated by the Transaction Documents, do not and will
not (i) violate or conflict with any provision of the Company’s Articles of
Incorporation (the “Articles”) or By-laws (the “By-laws”), each as amended to
date (ii) conflict with, or constitute a default (or an event which with notice
or lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries’
respective properties or assets are bound, (iii) result in a violation of any
foreign, federal, state or local statute, law, rule, regulation, order, judgment
or decree (including federal and state securities laws and regulations)
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries are bound or affected, or (iv)
create or impose a lien, mortgage, security interest, charge or encumbrance of
any nature (each, a “Lien”) on any property or asset of the Company or its
Subsidiaries under any agreement or any commitment to which the Company or any
of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound or by which any of their respective properties or assets
are bound, except, in the case of clauses (ii), (iii) and (iv), for such
conflicts, defaults, terminations, amendments, violations, acceleration,
cancellations, creations and impositions as would not, individually or in the
aggregate, reasonably be expected to have or result in a Material Adverse
Effect.  Neither the Company nor any of its Subsidiaries is required under
foreign, federal, state or local law, rule or regulation to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under the Transaction Documents or issue and sell the Securities
other than the filing of the Prospectus Supplements with the Commission in
accordance with the terms hereof, any filings or approvals required from the
Financial Industry Regulatory Authority, Inc. (“FINRA”) and any approval of the
Company's stockholders, as may be required by the NYSE Amex.
 
(f)           Commission Documents, Financial Statements.  The Common Stock of
the Company is registered pursuant to Section 12(b) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and the Company has timely filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the Commission pursuant to the reporting requirements of the
Exchange Act (all of the foregoing including filings incorporated by reference
therein being referred to herein as the “Commission Documents”).  At the times
of their respective filings, the Form 10-K for the fiscal year ended December
31, 2009 (the “Form 10-K”, and together with any other report, schedule, form,
statement or other document filed by the Company with the Commission pursuant to
the reporting requirements of the Exchange Act subsequent to the filing of the
Form 10-K and prior to the date of this Agreement, the “Public Filings”)
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the Commission promulgated thereunder.  The Public
Filings, the Registration Statement, and the Prospectus did not (and at the time
of filing of any applicable Prospectus Supplement will not), and do not, contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, provided however, that the Company makes no representation or
warranty as to information furnished to the Company by the Purchasers.  As of
their respective dates, the financial statements of the Company included in the
Commission Documents complied as to form in all material respects with
Regulation S-X and all other published rules and regulations of the
Commission.  Such financial statements have been prepared in accordance with
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the financial position of the Company and its consolidated Subsidiaries as of
the dates thereof and the results of operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments).
 
5

--------------------------------------------------------------------------------



(g)          Subsidiaries.
 
(i)           Schedule 2.1(g) sets forth each Subsidiary of the Company, showing
the jurisdiction of its incorporation or organization and showing the percentage
of each person’s or entity’s ownership of the outstanding stock or other
interests of such Subsidiary.  For the purposes of this Agreement, “Subsidiary”
shall mean any corporation or other entity of which at least a majority of the
securities or other ownership interest having ordinary voting power (absolutely
or contingently) for the election of directors or other persons performing
similar functions are at the time owned directly or indirectly by the Company
and/or any of its other Subsidiaries.  All the outstanding shares of capital
stock (if any) of each subsidiary of the Company have been duly authorized and
validly issued, are fully paid and non-assessable and are owned by the Company
directly or indirectly through one or more wholly-owned subsidiaries, free and
clear of any claim, lien, encumbrance, security interest, restriction upon
voting or transfer or any other claim of any third party.
 
(ii)           Each of the Company's Subsidiaries that is incorporated in the
People's Republic of China or "PRC" (a "China Subsidiary") have been duly
organized and are validly existing as corporations or other legal entities in
good standing (or the Chinese equivalent thereof) under the laws of their
respective jurisdictions of organization.  Each China Subsidiary is duly
qualified to do business and is in good standing as foreign corporations or
other legal entity in each jurisdiction in which their respective ownership or
lease of property or the conduct of their respective businesses requires such
qualification and have all power and authority (corporate or other) necessary to
own or hold their respective properties and to conduct the businesses in which
they are engaged, except where the failure to so qualify or have such power or
authority would not have, singularly or in the aggregate, a Material Adverse
Effect.  The Company owns or controls, directly or indirectly, only the
following corporations, partnerships, limited liability partnerships, limited
liability companies, associations or other entities:  NeoStem (China), Inc.,
China Biopharmaceutical Holdings, Inc., Stem Cell Technologies, Inc., NeoStem
Therapies, Inc., Qingdao Niao Bio-Technology Ltd. and Beijing Ruijieao
Bio-Technology Ltd. (the "PRC VIEs") and Suzhou Erye Pharmaceuticals Ltd.
 
(iii)           Each China Subsidiary has applied for and obtained all requisite
business licenses, clearance and permits required under PRC law as necessary for
the conduct of its businesses in all material respects, and each China
Subsidiary has complied in all material respects with all PRC laws, rules and
regulations (“PRC Laws”) in connection with foreign exchange, including without
limitation, carrying out all relevant filings, registrations and applications
for relevant permits with the PRC State Administration of Foreign Exchange and
any other relevant authorities, and all such permits are validly subsisting. The
registered capital of each China Subsidiary has been fully paid up in accordance
with the schedule of payment stipulated in its respective articles of
association, approval document, certificate of approval and legal person
business license (hereinafter referred to as the “Establishment Documents”) and
in compliance in all material respects with PRC Laws, except where the failure
to have been fully paid would not have a Material Adverse Effect and there is no
outstanding capital contribution commitment for any China Subsidiary. The
Establishment Documents of the China Subsidiaries have been duly approved in
accordance with the laws of the PRC and are valid and enforceable. The business
scope specified in the Establishment Documents of each China Subsidiary complies
in all material respects with the requirements of all relevant PRC Laws. The
outstanding equity interests of each China Subsidiary are owned by the
respective entities or individuals identified as the registered holders thereof
in the Reports.
 
6

--------------------------------------------------------------------------------


 
(iv)           No consents, approvals, authorizations, orders, registrations,
clearances, certificates, franchises, licenses, permits or qualifications of or
with any PRC governmental agency are required for the Company’s or its
affiliates’ or subsidiaries’ contractual arrangements and agreements with the
PRC variable interest entities and their registered equity holders (the “VIE
Structure”) or the execution, delivery and performance of such contractual
arrangements and agreements (the “VIE Structuring Documents”) except where the
failure to obtain such consents, approvals, authorizations, orders,
registrations, clearances, certificates, franchises, licenses, permits or
qualifications would not, singularly or in the aggregate, have a Material
Adverse Effect.  None of the VIE Structuring Documents has been revoked and no
such revocation is pending or, to the Company’s knowledge, threatened.  Each of
the VIE Structuring Documents has been entered into prior to the date thereof in
compliance in all material respects with all applicable laws and regulations and
constitutes a valid and legally binding agreement, enforceable in accordance
with its terms.
 
(v)           The VIE Structure complies, and immediately following the
consummation of the offering and sale of the Securities will comply, in all
material respects with all applicable laws, regulations, rules, orders, decrees,
guidelines, notices or other legislation of the PRC; the VIE Structure has not
been challenged by any PRC governmental agency and there are no legal,
arbitration, governmental or other proceedings (including, without limitation,
governmental investigations or inquiries) pending before or, to the Company’s
knowledge, threatened or contemplated by any PRC governmental agency in respect
of the VIE Structure; and the Company reasonably believes that after the
consummation of the offering and sale of the Securities, the VIE Structure will
not be challenged by any PRC governmental agency.
 
(vi)           Each of the China Subsidiaries is in compliance with all
requirements under all applicable PRC Laws to qualify in all material respects
for their exemptions from enterprise income tax or other income tax benefits
(the “Tax Benefits”) as described in the Reports, and the actual operations and
business activities of each such China Subsidiary are sufficient to meet the
qualifications for the Tax Benefits. No submissions made to any PRC government
authority in connection with obtaining the Tax Benefits contained any
misstatement or omission that would have affected the granting of the Tax
Benefits. No China Subsidiary has received notice of any deficiency in its
respective applications for the Tax Benefits, and the Company is not aware of
any reason why any such China Subsidiary might not qualify for, or be in
compliance with the requirements for, the Tax Benefits.
 
7

--------------------------------------------------------------------------------


 
(h)           No Material Adverse Change.  Since December 31, 2009, (i) the
Company has not experienced or suffered any event or series of events that,
individually or in the aggregate, has had or reasonably would be expected to
have a Material Adverse Effect; and (ii) no event or circumstance has occurred
or exists with respect to the Company or its Subsidiaries or their respective
businesses, properties, prospects, operations or financial condition, that,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.
 
(i)           No Undisclosed Liabilities.  Neither the Company nor any
Subsidiary has any liabilities or obligations of any nature (absolute, accrued,
contingent or otherwise) which are not properly reflected or reserved against in
the Company’s financial statements included in the Reports to the extent
required to be so reflected or reserved against in accordance with GAAP, except
for (i) liabilities that have arisen in the ordinary course of business
consistent with past practice and that have not had a Material Adverse Effect,
and (ii) liabilities that, individually or in the aggregate, have not had and
would not reasonably be expected to have or result in a Material Adverse Effect.
 
(j)           Indebtedness.  Schedule 2.1(j) hereto sets forth as of the Closing
Date all outstanding secured and unsecured Indebtedness of the Company or any
Subsidiary, or for which the Company or any Subsidiary has commitments.  For the
purposes of this Agreement, “Indebtedness” shall include (a) all obligations for
borrowed money, (b) all obligations evidenced by bonds, debentures, notes, or
other similar instruments and all reimbursement or other obligations in respect
of letters of credit, bankers acceptances, current swap agreements, interest
rate hedging agreements, interest rate swaps, or other financial products, (c)
all capital or equipment lease obligations or purchase money security interests
that exceed $2,500,000 in the aggregate in any fiscal year, (d) all obligations
or liabilities secured by a Lien on any asset of the Company, irrespective of
whether such obligation or liability is assumed, other than capital or equipment
leases and purchase money security interests in amounts excluded from disclosure
under clause (c) above, and (e) any obligation guaranteeing or intended to
guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted or sold with recourse) any of the foregoing obligations of any other
person or entity.
 
(k)          Title to Assets.  Each of the Company and the Subsidiaries has good
and marketable title to all of its real and personal property which are material
to the business of the Company, free and clear of any Liens, except for those
that would not, individually or in the aggregate, reasonably be expected to have
or result in a Material Adverse Effect.  All leases of the Company and each of
its Subsidiaries are valid and subsisting and in full force and effect.
 
(l)           Actions Pending.  There is no action, suit, claim, arbitration,
alternate dispute resolution proceeding or other proceeding (collectively,
“Proceedings”) pending or, to the knowledge of the Company, threatened against
the Company or any Subsidiary that questions the validity of this Agreement or
any of the other Transaction Documents or any of the transactions contemplated
hereby or thereby or any action taken or to be taken pursuant hereto or
thereto.  To the knowledge of the Company, there are no such investigations
pending or threatened.  There are no material Proceedings pending or, to the
knowledge of the Company, threatened against or involving the Company, any
Subsidiary or any of their respective properties or assets.  No Proceeding
described in the Reports would, individually or in the aggregate, reasonably be
expected, if adversely determined, to have a Material Adverse Effect.  There are
no outstanding orders, judgments, injunctions, awards, decrees or, to the
knowledge of the Company, investigations of any court, arbitrator or
governmental, regulatory body, self-regulatory agency or stock exchange against
the Company or any Subsidiary or, to the knowledge of the Company, any officers
or directors of the Company or Subsidiary in their capacities as such, except
for those that would not, individually or in the aggregate, reasonably be
expected to have or result in a Material Adverse Effect.
 
8

--------------------------------------------------------------------------------


 
(m)         Compliance with Law.  Except as would not, individually or in the
aggregate, reasonably be expected to have or result in a Material Adverse
Effect, the Company and its Subsidiaries have been and are presently conducting
their respective businesses in accordance with all applicable foreign, federal,
state and local governmental laws, rules, regulations and ordinances.  The
Company and each of its Subsidiaries have all material franchises, permits,
licenses, consents and other material governmental or regulatory authorizations
and approvals necessary for the conduct of its business as now being conducted
by it except where any failures to possess the same would not individually or in
the aggregate reasonably be expected to have or result in a Material Adverse
Effect.  The Company has complied and will comply in all material respects with
all applicable federal and state securities laws in connection with the
Offering.
 
(n)          Taxes.  The Company and each Subsidiary each has (i) timely filed
all necessary federal, state, local and foreign tax returns, and all such
returns were true, complete and correct, and (ii) paid all federal, state, local
and foreign taxes, assessments, governmental or other charges due and payable
for which it is liable, including, without limitation, all sales and use taxes
and all taxes which the Company or any of its Subsidiaries is obligated to
withhold from amounts owing to employees, creditors and third parties, and (iii)
does not have any tax deficiency or claims outstanding or assessed or, to its
knowledge, proposed against any of them, except those, in each of the cases
described in clauses (i), (ii) and (iii) of this paragraph (n), that would not,
singularly or in the aggregate, have a Material Adverse Effect.  The Company is
not, nor has it been in the last five years, a U.S. real property holding
corporation under Section 897 of the Code.  The Company and its Subsidiaries
have not engaged in any transaction which is a corporate tax shelter or which
could be characterized as such by the Internal Revenue Service or any other
taxing authority.  The accruals and reserves on the books and records of the
Company and its Subsidiaries in respect of tax liabilities are adequate to meet
any assessments and related liabilities, and since December 31, 2009 the Company
and its Subsidiaries have not incurred any liability for taxes other than in the
ordinary course.
 
(o)          Certain Fees.  Except for the retention of the Placement Agents,
the Company has not employed any broker or finder or incurred any liability for
any brokerage or investment banking fees, commissions, finders’ structuring
fees, financial advisory fees or other similar fees in connection with the
Transaction Documents.
 
(p)          Disclosure. Except for the information concerning the transactions
contemplated by this Agreement and the concurrent common stock offering, the
Company confirms that neither it nor any other person or entity acting on its
behalf has provided any of the Purchasers or their agents or counsel with any
information that constitutes or might constitute material, nonpublic
information.
 
9

--------------------------------------------------------------------------------


 
(q)          Intellectual Property.  The Company and its subsidiaries own or
possess the valid right to use all (i) valid and enforceable patents, patent
applications, trademarks, trademark registrations, service marks, service mark
registrations, Internet domain name registrations, copyrights, copyright
registrations, licenses,  trade secret rights (“Intellectual Property Rights”)
and (ii) inventions, software, works of authorships, trade marks, service marks,
trade names, databases, formulae, know how, Internet domain names and other
intellectual property (including trade secrets and other unpatented and/or
unpatentable proprietary confidential information, systems, or procedures)
(collectively, “Intellectual Property Assets”) necessary to conduct their
respective businesses as currently conducted, and as proposed to be conducted
and described in the Reports and the Prospectus.  To the knowledge of the
Company, neither the Company nor any of its Subsidiaries is infringing,
misappropriating, or otherwise violating, valid and enforceable Intellectual
Property Rights of any other person, and, except as set forth in the Reports and
the Prospectus, have not received written notice of any challenge (, by any
other person to the rights of the Company and its subsidiaries with respect to
any Intellectual Property Rights or Intellectual Property Assets owned or used
by the Company or its subsidiaries.  To the knowledge of the Company, except as
described in the Registration Statement, the Report and the Prospectus, the
Company and its subsidiaries’ respective businesses as now conducted do not give
rise to any infringement of, any misappropriation of, or other violation of, any
valid and enforceable Intellectual Property Rights of any other person.  All
licenses for the use of the Intellectual Property Rights described in the
Reports and the Prospectus are valid, binding upon, and enforceable by or
against the parties thereto in accordance to its terms.  The Company has
complied in all material respects with, and is not in breach nor has received
any asserted or threatened claim of breach of any Intellectual Property license
that has not been resolved, and to the knowledge of the Company there has been
no unresolved breach or anticipated breach by any other person to any
Intellectual Property license, except where such breach, singularly or in the
aggregate, would not have a Material Adverse Effect.  There are no unresolved
claims against the Company alleging the infringement by the Company of any
patent, trademark, service mark, trade name, copyright, trade secret, license in
or other intellectual property right or franchise right of any person, except to
the extent that any such claim does not have a Material Adverse Effect.  The
Company has taken reasonable steps to protect, maintain and safeguard its
Intellectual Property Rights, including the execution of appropriate
nondisclosure and confidentiality agreements.  The consummation of the
transactions contemplated by this Agreement will not result in the loss or
impairment of or payment of any additional amounts with respect to, nor require
the consent of any other person in respect of, the Company's right to own, use,
or hold for use any of the Intellectual Property Rights as owned, used or held
for use in the conduct of the business as currently conducted.  The Company has
taken the necessary actions to obtain ownership of all works of authorship and
inventions made by its employees, consultants and contractors during the time
they were employed by or under contract with the Company and which relate to the
Company’s business. All key employees have signed confidentiality and invention
assignment agreements with the Company.
 
10

--------------------------------------------------------------------------------


 
(r)           Environmental Compliance.  The Company and each of its
Subsidiaries have obtained all material approvals, authorization, certificates,
consents, licenses, orders and permits or other similar authorizations of all
governmental authorities (whether foreign, federal, state or local), or from any
other person or entity, that are required under any Environmental Laws, except
where any such failures would not individually or in the aggregate, reasonably
be expected to have or result in a Material Adverse Effect.  “Environmental
Laws” shall mean all applicable foreign, federal, state and local laws relating
to the protection of the environment including, without limitation, all
requirements pertaining to reporting, licensing, permitting, controlling,
investigating or remediating emissions, discharges, releases or threatened
releases of hazardous substances, chemical substances, pollutants, contaminants
or toxic substances, materials or wastes, whether solid, liquid or gaseous in
nature, into the air, surface water, groundwater or land, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature.   The Company and each of its Subsidiaries are also in
compliance with all requirements, limitations, restrictions, conditions,
standards, schedules and timetables required or imposed under all Environmental
Laws, except as would not, individually or in the aggregate, reasonably be
expected to have or result in a Material Adverse Effect.  Except as would not,
individually or in the aggregate, reasonably be expected to have or result in a
Material Adverse Effect, there are no past or present events, conditions,
circumstances, incidents, actions or omissions relating to or in any way
affecting the Company or its Subsidiaries that violate or may violate any
Environmental Law or that may give rise to any environmental liability, or
otherwise form the basis of any claim, action, demand, suit, proceeding,
hearing, study or investigation under any Environmental Law, or based on or
related to the manufacture, processing, distribution, use, treatment, storage
(including without limitation underground storage tanks), disposal, transport or
handling, or the emission, discharge, release or threatened release of any
hazardous substance.
 
(s)          Books and Records; Internal Accounting Controls.  The books and
records of the Company and its Subsidiaries accurately reflect in all material
respects the information relating to the business of the Company and the
Subsidiaries, the location and collection of their assets, and the nature of all
transactions giving rise to the obligations or accounts receivable of the
Company or any Subsidiary.  The Company is in material compliance with all
provisions of the Sarbanes-Oxley Act of 2002 which are applicable to it as of
the Closing Date.  The Company and its Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences and
control over financial reporting (as defined in Exchange Act Rules 13a-15).  The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms.  The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures as of the end of the period covered by the Company’s most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act).
 
11

--------------------------------------------------------------------------------


 
(t)           Material Agreements.  True, complete and correct copies of each
material contract of the Company or any Subsidiary required to be filed on a
Current Report on Form 8-K, a Quarterly Report on Form 10-Q, or an Annual Report
on Form 10-K, in each case pursuant to Item 601(a) and Item 601(b)(10) of
Regulation S-K under the Exchange Act (the “Company Material Agreements”) are
attached or incorporated as exhibits to the Reports.  Each of the Company
Material Agreements is valid and binding on the Company and the Subsidiaries, as
applicable, and in full force and effect.  The Company and each of the
Subsidiaries, as applicable, are in all material respects in compliance with and
have in all material respects performed all obligations required to be performed
by them to date under each Company Material Agreement.  Neither the Company nor
any Subsidiary knows of, or has received notice of, any material violation or
default (or any condition which with the passage of time or the giving of notice
would cause such a violation of or a default) by any party under any Company
Material Agreement.
 
(u)          Transactions with Affiliates.  There are no loans, leases,
agreements, contracts, royalty agreements, management contracts or arrangements
or other continuing transactions between (a) the Company, any Subsidiary or any
of their respective customers or suppliers on the one hand, and (b) on the other
hand, any officer, employee, consultant or director of the Company, or any of
its Subsidiaries, or any person or entity owning at least 5% of the outstanding
capital stock of the Company or any Subsidiary or any member of the immediate
family of such officer, employee, consultant, director or stockholder or any
corporation or other entity controlled by such officer, employee, consultant,
director or stockholder, or a member of the immediate family of such officer,
employee, consultant, director or stockholder which, in each case, is required
to be disclosed in the Commission Documents or in the Company’s most recently
filed definitive proxy statement on Schedule 14A, that is not so disclosed in
the Commission Documents or in such proxy statement.
 
(v)          Employees.  There is (A) no significant unfair labor practice
complaint pending against the Company, or any of its subsidiaries, nor to the
knowledge of the Company, threatened against it or any of its subsidiaries,
before the National Labor Relations Board, any state or local labor relation
board or any foreign labor relations board, and no significant grievance or
significant arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against the Company or any of its
subsidiaries, or, to the knowledge of the Company, threatened against it and (B)
no labor disturbance by the employees of the Company or any of its subsidiaries
exists or, to the Company’s knowledge, is imminent, and the Company is not aware
of any existing or imminent labor disturbance by the employees of any of its or
its subsidiaries principal suppliers, manufacturers, customers or contractors,
that could reasonably be expected, singularly or in the aggregate, to have a
Material Adverse Effect.  Neither the Company nor any Subsidiary has any
employment contract, agreement regarding proprietary information,
non-competition agreement, non-solicitation agreement, confidentiality
agreement, or any other similar contract or restrictive covenant, relating to
the right of any officer, employee or consultant to be employed or engaged by
the Company or such Subsidiary required to be disclosed in the Reports that is
not so disclosed.  No “named executive officer” (as defined in Item 402 of
Regulation S-K) of the Company has terminated or, to the knowledge of the
Company, has any present intention of terminating his or her employment with the
Company or any Subsidiary.  The Company and each Subsidiary is in compliance
with all foreign, federal, state and local laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, and employee benefits plans (including, without limitation, the
Employee Retirement Income Securities Act of 1974, as amended, and any similar
law of the PRC), except where such non-compliance would not, individually or in
the aggregate, reasonably be expected to have or result in a Material Adverse
Effect.
 
12

--------------------------------------------------------------------------------


 
(w)         Absence of Certain Developments.  Since the date on which the most
recent Report was filed with the Commission through the date hereof, neither the
Company nor any of its subsidiaries has (i) issued or granted any securities
other than options to purchase common stock pursuant to the Company’s stock
option plan or securities issued upon exercise of stock options in the ordinary
course of business, (ii) incurred any material liability or obligation, direct
or contingent, other than liabilities and obligations which were incurred in the
ordinary course of business, (iii) entered into any material transaction other
than in the ordinary course of business or (iv) declared or paid any dividend on
its capital stock.
 
(x)          No Guarantees of Indebtedness.  The Company has not guaranteed
(directly or indirectly) any Indebtedness of any Subsidiary.
 
(y)          Investment Company Act Status.  Neither the Company nor any
Subsidiary is, nor as a result of and immediately upon the Closing will be, an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
 
(z)          Independent Nature of Purchasers.  The Company acknowledges that
the obligations of each Purchaser under the Transaction Documents are several
and not joint with the obligations of any other Purchaser, and no Purchaser
shall be responsible in any way for the performance of the obligations of any
other Purchaser under the Transaction Documents.  The Company acknowledges that
each Purchaser shall be entitled to independently protect and enforce its
rights, including without limitation, the rights arising out of this Agreement
or out of the other Transaction Documents, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.
 
(aa)        Dilutive Effect.  The Company understands and acknowledges that its
obligation to issue the Securities pursuant to the Transaction Documents is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interest of other shareholders of the Company.
 
(bb)       DTC Status.  The Company’s transfer agent is a participant in and the
Common Stock is eligible for transfer pursuant to the Depository Trust Company
Fast Automated Securities Transfer Program.  The name, address, telephone
number, fax number, contact person and email of the Company transfer agent is
set forth on Schedule 2.1(bb).
 
(cc)        Governmental Approvals.  Except for the filing of the Prospectus
Supplements and the filing of any notice prior or subsequent to the Closing that
may be required under applicable state and/or federal securities laws or
by  FINRA or the NYSE Amex (which if required, shall be filed on a timely
basis), no authorization, consent, approval, license, exemption of, filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, is or will be necessary
for, or in connection with, the performance by the Company of its obligations
under the Transaction Documents.
 
13

--------------------------------------------------------------------------------


 
(dd)       Insurance.  The Company and each of its Subsidiaries carry or are
covered by insurance in such amounts and covering such risks as management of
the Company believes to be prudent.  Neither the Company nor any such Subsidiary
has been refused any material insurance coverage sought or applied for and the
Company does not have any reason to believe that it or any Subsidiary will not
be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that would not reasonably be expected to have
or result in a Material Adverse Effect.
 
(ee)        Trading Activities.  It is understood and acknowledged by the
Company that none of the Purchasers has been asked to agree, nor has any
Purchaser agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Conversion Shares, the Redemption Shares or the
Warrant Shares for any specified term.  The Company further understands and
acknowledges that one or more Purchasers may engage in hedging and/or trading
activities at various times during the period that the Conversion Shares, the
Redemption Shares or the Warrant Shares are outstanding, including, without
limitation, during the periods that the value of the Conversion Shares, the
Redemption Shares or Warrant Shares are being determined and such hedging and/or
trading activities, if any, can reduce the value of the existing stockholders’
equity interest in the Company both at and after the time the hedging and/or
trading activities are being conducted.
 
(ff)         Certain Business Practices.  None of the Company or any Company
Subsidiary or, to the Company's knowledge, any director, officer, agent,
employee or other person or entity acting for or on behalf of Company or any
Subsidiary has violated the U.S. Foreign Corrupt Practices Act of 1977, as
amended or to the knowledge of the Company, anti-corruption laws applicable to
the Company or any Subsidiary.
 
(gg)       Shell Company Status.  The Company is not currently, and has not been
for the past twelve (12) months, an issuer of the type described in paragraph
(i) of Rule 144 under the Securities Act.
 
(hh)       Registration Statement.
 
(i)           The Registration Statement has become effective; no stop order
suspending the effectiveness of the Registration Statement is in effect, and no
proceedings for such purpose are pending before or, to the knowledge of the
Company, threatened by the Commission.  Upon issuance and delivery to the
Purchasers in accordance with the provisions of the Transaction Documents, the
Securities shall be free of any restriction on transferability under federal
securities laws and for Securities consisting of shares of Common Stock, state
“Blue Sky” laws and any certificates or other instruments evidencing or
representing the Securities shall be free of any restrictive legend.
 
14

--------------------------------------------------------------------------------


 
(ii)           The Company is in compliance in all material respects with the
applicable listing and corporate governance rules and regulations of the NYSE
AMEX Equities (the “Principal Market”).  The Company has not, in the preceding
twelve (12) months, received notice from the Principal Market to the effect that
the Company is not in compliance with the listing or maintenance requirements of
the Principal Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.
 
2.2.         Representations and Warranties of the Purchasers.  Each of the
Purchasers hereby represents and warrants to the Company with respect solely to
itself and not with respect to any other Purchaser as follows as of the date
hereof and as of the Closing Date:
 
(a)           Organization and Standing of the Purchasers.  If the Purchaser is
an entity, such Purchaser is a corporation, limited liability company,
partnership or limited partnership duly incorporated or organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization.
 
(b)           Authorization and Power.  Each Purchaser has the requisite power
and authority to enter into and perform the Transaction Documents and to
purchase Preferred Shares and Warrants being sold to it hereunder.  The
execution, delivery and performance of the Transaction Documents by each
Purchaser and the consummation by it of the transactions contemplated hereby
have been duly authorized by all necessary corporate or partnership action, and
no further consent or authorization of such Purchaser or its board of directors,
stockholders, members or partners, as the case may be, is required.  When
executed and delivered by the Purchasers, the Transaction Documents shall
constitute valid and binding obligations of each Purchaser enforceable against
such Purchaser in accordance with their terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.
 
(c)           No Conflicts.  The execution, delivery and performance by each
Purchaser of the Transaction Documents to which it is a party and the
consummation by each Purchaser of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
the Purchaser, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to the
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations that would not, individually or in the
aggregate, reasonably be expected to have or result in a material adverse effect
on the ability of the Purchaser to perform its obligations hereunder.
 
(d)           Certain Fees. The Purchasers have not employed any broker or
finder or incurred any liability for any brokerage or investment banking fees,
commissions, finders’ structuring fees, financial advisory fees or other similar
fees in connection with the Transaction Documents.
 
15

--------------------------------------------------------------------------------


 
ARTICLE 3
 
COVENANTS AND AGREEMENTS
 
Unless otherwise specified in this Article, for so long as any Preferred Shares
or Warrants remain outstanding, and between the date hereof and the Closing
Date, the Company covenants with each Purchaser as follows, which covenants are
for the benefit of each Purchaser their respective permitted assignees.
 
3.1.         Issuance of the Shares.  The Company will issue the Preferred
Shares, Common Shares, and Warrants to each Purchaser at the Closing.
 
3.2.         Compliance with Laws; Commission.    The Company shall take all
necessary actions and proceedings as may be required and permitted by applicable
law, rule and regulation, for the legal and valid issuance (free from any
restriction on transferability under federal securities laws) of the Securities
to the Purchasers or their respective subsequent holders.
 
3.3.         Registration and Listing.  The Company shall cause its Common Stock
to continue to be registered under Sections 12(b) of the Exchange Act, to comply
in all material respects with its reporting and filing obligations under the
Exchange Act and to not take any action or file any document (whether or not
permitted by the Securities Act or the rules promulgated thereunder) to
terminate or suspend such registration or to terminate or suspend its reporting
and filing obligations under the Exchange Act or Securities Act even if the
rules and regulations thereunder would permit such termination.  The Company
will use its reasonable commercial efforts to continue the listing or trading of
its Common Stock on the Principal Market.  In addition, the Company shall keep
the Registration Statement (or another registration statement covering issuance
of the Warrant Shares) continuously effective.  In further addition, the Company
shall file such amendments to the Registration Statement (or such other
registration statement covering the issuance of Warrant Shares) and such
prospectus supplements that may be necessary for the issuance of any Conversion
Shares, Redemption Shares and/or Warrant Shares to the Purchasers free of any
restrictive legends or other limitation on resale by the Purchasers under the
Securities Act.
 
3.4.         Keeping of Records and Books of Account.  The Company shall use
reasonable commercial efforts to keep and cause each Subsidiary to keep adequate
records and books of account, in which complete entries will be made in
accordance with GAAP consistently applied, reflecting all financial transactions
of the Company and its Subsidiaries, and in which, for each fiscal year, all
proper reserves for depreciation, depletion, obsolescence, amortization, taxes,
bad debts and other purposes in connection with its business shall be made.
 
3.5.         Other Agreements.  The Company shall not enter into any agreement
in which the terms of such agreement would restrict or impair the right or
ability of the Company to perform under any Transaction Document.  The Company
shall comply with each of its obligations, covenants and agreements under the
other Transaction Documents in all material respects.
 
16

--------------------------------------------------------------------------------


 
3.6.         Use of Proceeds.  The proceeds from the sale of the Securities
hereunder shall be used by the Company for general corporate purposes.
 
3.7.         Disclosure of Transaction.
 
(a)           Except for press releases and public statements as may upon the
advice of outside counsel be required by law or the rules or regulations of the
Principal Market or the Commission (“Required Disclosures”), the Company shall
separately consult with JGB Management Inc. (the “Purchaser Representative”)
before issuing any press release with respect to the Transaction Documents or
the transactions contemplated thereby and shall not issue any such press release
or make any public statements (including any non-confidential filings with
governmental entities that name another party hereto) without the prior consent
of the Purchaser Representative, which consent shall not be unreasonably
withheld or delayed.  In the case of any Required Disclosure, the Company shall
provide the Purchaser Representative with prior notice of such Required
Disclosure and use its reasonable best efforts to consult with and coordinate
such Required Disclosure with the Purchaser Representative.  Unless the Company
and the Purchaser Representative otherwise agree, the Company shall only include
in a Required Disclosure such information that is legally required to be
disclosed upon the advice of counsel.
 
(b)           The Company shall file with the Commission a Current Report on
Form 8-K (the “Form 8-K”), as soon as practicable following the date hereof but
in no event more than four business days following the date hereof (the
“Announcement Date”), which shall attach as exhibits all press releases relating
to the transactions contemplated by this Agreement and the Transaction
Documents.  In addition, no later than 8:45 AM New York City Time on the
business day following the Closing Date (the “Closing Announcement Date”), the
Company shall also file a Current Report on Form 8-K.  The Form 8-K, including
all exhibits, filed no later than the Announcement Date and the Closing
Announcement Date, shall be subject to prior review and comment by the Purchaser
Representative.  Upon the filing of the Form 8-K either by the Announcement Date
or Closing Announcement Date, as applicable, no Purchaser shall be deemed to be
in possession of any non-public information regarding the
Company.  Notwithstanding the Company’s failure to comply with its obligation to
file the Form 8-K, pursuant to this Section 3.7(b), following the Announcement
Date, or Closing Announcement Date, as applicable, no Purchaser shall be deemed
(A) to have any obligation of confidentiality with respect to any non-public
information of the Company or (B) to be in breach of any duty to the Company
and/or any other person and/or to have misappropriated any non-public
information of the Company, if such Purchaser engages in transactions in
securities of the Company, including, without limitation, any hedging
transactions, short sales or any derivative transactions based on securities of
the Company, while in possession of such information.
 
17

--------------------------------------------------------------------------------


 
3.8.         Disclosure of Material Information; No Obligation of
Confidentiality.
 
(a)           The Company covenants and agrees that neither it nor any other
person or entity acting on its behalf will provide any Purchaser or its agents
or counsel with any information that the Company believes constitutes non-public
information, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information.  The
Company understands and confirms that each Purchaser shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.  In the event of a breach of the foregoing covenant by the Company, or
any of its Subsidiaries, or any of its or their respective officers, directors,
employees and agents, in addition to any other remedy provided herein or in the
Transaction Documents, the Company shall publicly disclose any material,
non-public information in a Form 8-K within one business day following the date
that it discloses such information to any Purchaser or such earlier time as may
be required by Regulation FD or other applicable law.   In the event that the
Company discloses any non-public information to a Purchaser and fails to
publicly file a Form 8-K in accordance with the above, then a Purchaser shall
have the option to make a public disclosure, in the form of a press release,
public advertisement or otherwise, of such nonpublic information without the
prior approval by the Company, its Subsidiaries, or any of its or their
respective officers, directors, employees or agents; provided, however, such
Purchaser shall provide the Company with a copy of such press release, public
advertisement or other public announcement at least twelve hours prior to its
public dissemination.  No Purchaser shall have any liability to the Company, its
Subsidiaries, or any of its or their respective officers, directors, employees,
stockholders or agents, for any such disclosure.
 
(b)           No Purchaser shall be deemed to have any obligation of
confidentiality with respect to (i) any non-public information of the Company
disclosed to such Purchaser in breach of Section 3.8(a) (whether or not the
Company files a Form 8-K as provided above), (ii) the fact that any Purchaser
has exercised any of its rights and/or remedies under the Transaction Documents
or (iii) any information obtained by any Purchaser as a result of exercising any
of its rights and/or remedies under the Transaction Documents.   In further
addition, no Purchaser shall be deemed to be in breach of any duty to the
Company and/or to have misappropriated any non-public information of the
Company, if such Purchaser engages in transactions of securities of the Company,
including, without limitation, any hedging transactions, short sales or any
derivative transactions based on securities of the Company while in possession
of such non-public information.
 
(c)           Any Form 8-K, including all exhibits thereto, filed by the Company
pursuant to Section 3.8(a) shall be subject to prior review and comment by the
applicable Purchaser.
 
(d)           From and after the filing of any Form 8-K pursuant to Section
3.8(a) with the Commission, no Purchaser shall be in possession of any material,
nonpublic information received from the Company, any of its Subsidiaries or any
of their respective officers, directors, employees or agents, that is not
disclosed in such Form 8-K filed pursuant to Section 3.8(a).
 
3.9.         Amendments to Charter Documents.  The Company shall not, without
the consent of each holder of the Preferred Shares then held by the Purchasers,
amend or waive any provision of the Articles or By-laws of the Company whether
by merger, consolidation or otherwise in any way that would adversely affect any
rights of the holder of the Securities.  Without limiting the generality of the
foregoing, without the prior express written consent of the Required Holders (as
defined in the Certificate of Designations), the Company shall not hereafter
authorize or issue additional or other capital stock that is of senior or
pari-passu rank to the Preferred Shares in respect of the preferences as to
dividends and other distributions, amortization and redemption payments and
payments upon a Liquidation Event (as defined in the Certificate of
Designations).  The Company shall be permitted to issue preferred stock that is
junior in rank to the Preferred Shares in respect of the preferences as to
dividends and other distributions, amortization and redemption payments and
payments upon a Liquidation Event, provided, that the maturity date (or any
other date requiring redemption, repayment or any other payment, including,
without limitation, dividends in respect of any such preferred shares) of any
such junior preferred shares is not on or before ninety-one (91) days after the
Maturity Date (as defined in the Certificate of Designations).
 
18

--------------------------------------------------------------------------------


 
3.10.      No Pledge.  Neither the Company nor any Subsidiary (except for the
existing mortgage by Progenitor Cell Therapy, LLC on the property located in
Allendale, New Jersey (the “Allendale Property”), as it may be increased by up
to $1 million or otherwise amended from time to time (not to exceed a total of
$3.9 million), and any existing pledges by Neostem (China) Inc. prior to the
Closing Date) shall create, incur or permit to exist any pledge, mortgage, lien,
charge, encumbrance, hypothecation or other grant of security interest, whether
direct or indirect, voluntary or involuntary or by operation of law on any
assets without the prior written consent of a majority of the holders of the
Preferred Shares (“Pledge Limitations”).  Such Pledge Limitations shall not
apply to (1) any pledges by Suzhou Erye Pharmaceutical Co., Ltd (“Suzhou”), a
company organized under the laws of the People’s Republic of China (for the
avoidance of doubt, neither the Company nor any Subsidiary shall guarantee
(directly or indirectly) any Indebtedness of any kind incurred by Suzhou), (2)
capital or equipment leases or purchase money financing arrangements first
incurred after the date hereof involving less than $2.5 million in the aggregate
so long as the collateral is limited to the equipment or other Property leased
or purchased (“Permitted Equipment Financing”) (for the avoidance of doubt, once
any portion of Permitted Equipment Financing has been repaid by the Company or
any Subsidiary, as applicable, it may not be reborrowed), (3) insurance premium
financing, (4) any pledges securing debt described by the last sentence of
Section 3.11 or (5) any “Permitted Liens.”  (“Permitted Liens” shall mean: (i)
liens imposed by law for taxes, assessments or charges or levies of any
governmental authority for claims not yet due or which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves or other appropriate provisions are being maintained in accordance with
GAAP; (ii) liens of landlords and liens of carriers, warehousemen, suppliers,
mechanics, materialmen and other liens in existence on the date hereof or
thereafter imposed by law and created in the ordinary course of business; (iii)
liens incurred or deposits made in the ordinary course of business (including,
without limitation, surety bonds and appeal bonds) in connection with workers’
compensation, unemployment insurance and other types of social security benefits
or to secure the performance of tenders, bids, leases, contracts, statutory
obligations and other similar obligations, (iv) easements (including, without
limitations, reciprocal easement agreements and utility agreements),
rights-of-way, covenants, consents, reservations, encroachments, variations and
zoning and other restrictions, charges or encumbrances (whether or not recorded)
and interest of ground lessors, which do not interfere materially with the
ordinary conduct of the business of the Company; (v) letters of credit or
deposits in the ordinary course to secure leases, and (vi) liens consisting of
customary transfer restrictions in joint venture agreements, stockholder
agreements or other similar agreements.
 
19

--------------------------------------------------------------------------------


 
3.11.       Indebtedness; Rank.  Except for the mortgage held by Progenitor Cell
Therapy, LLC on the Allendale Property as it may be increased by up to $1
million or otherwise amended from time to time (not to exceed a total of $3.9
million), existing Indebtedness incurred by Neostem (China) Inc. prior to the
Closing Date, other borrowing by NeoStem (China) to provide for foreign currency
exchange and secured by cash reserves of 100% of the amount borrowed, any
Indebtedness incurred by Suzhou, Permitted Equipment Financing (for the
avoidance of doubt, once any portion of Permitted Equipment Financing has been
repaid by the Company or any Subsidiary, as applicable, it may not be
reborrowed) and insurance premium financing, the Company will not, directly or
indirectly, enter into, create, incur, assume or suffer to exist any
Indebtedness of any kind, on or with respect to any of its property or assets
now owned or hereafter acquired or any interest therein or any income or profits
therefrom that is senior in any respect to the Preferred Shares without the
prior written consent of a majority of the holders of the Preferred
Shares.  Without limiting the foregoing, the Company will not create any class
or series of Securities having preference over, or senior to, the Preferred
Shares without the prior written consent of a majority of the holders of the
Preferred Shares.  Notwithstanding the foregoing, if the Company acquires any
other business, whether through merger, sale of stock, sale of assets or
otherwise, and such business is obligated under any Indebtedness, such
acquisition shall be permitted and neither this Section 3.11 nor Section 3.10
will be deemed to have been breached by virtue of the assumption of such
Indebtedness in or by virtue of the acquisition transaction; provided, that such
acquired business did not incur Indebtedness or encumber its assets in
contemplation of such acquisition.
 
3.12.       No Guarantees of Indebtedness.  The Company will not guarantee
(directly or indirectly), any Indebtedness of any Subsidiary, including without
limitation, any Indebtedness of Suzhou.
 
3.13.       Certificate re: Tax Status:  Upon the request of any Purchaser, the
Company shall deliver to such Purchaser a certificate in the form of Exhibit E
and as of such date as may be requested by such Purchaser and shall make such
filings as may be required to permit such Purchaser to rely on such
certification to establish that an interest in the Company is not a U.S. real
property interest holding corporation for the purposes of the Code.
 
3.14.       Special Stockholders Meeting.  The Company agrees to call a special
meeting of shareholders, to file with the SEC a proxy statement/prospectus
within thirty days of the date hereof and will use commercially reasonable
efforts hold within eighty days of the date hereof (or one-hundred days after
the date hereof if the proxy statement/prospectus is reviewed by the SEC), a
special stockholders meeting for the purpose of approving the issuance in full
of all Conversion Shares and Redemption Shares issued pursuant to the
Certificate of Designations and all Warrant Shares pursuant to the
Warrants.  The Purchasers acknowledge that they cannot convert the Preferred
Stock to Common Stock or exercise the Warrants for more than an aggregate of
[___] shares [19.9% of the outstanding NeoStem Common Stock minus shares to be
issued in simultaneous common stock offerings and the number of common shares
issued hereunder] [PLEASE FILL IN], or exercise any voting rights, until after
shareholder approval of such issuances is obtained at such shareholders meeting.
 
3.15.       Tax Compliance.  The Company shall keep such records and make such
tax filings, including filing IRS Form 5452 and making the election under
Treasury Regulation 1.1441-3(c)(2)(i)(C), as may be required in connection with
any actual or deemed distribution with respect to the capital stock of the
Company (including, without limitation, the Preferred Shares) that is not
taxable as a “dividend” for U.S. federal income tax purposes.
 
20

--------------------------------------------------------------------------------


 
ARTICLE 4

CONDITIONS
 
4.1.         Conditions Precedent to the Obligation of the Company to Close and
to Sell the Securities.  The obligation hereunder of the Company to close and
issue and sell the Securities to the Purchasers at the Closing is subject to the
satisfaction or waiver, at or before the Closing of the conditions set forth
below.  These conditions are for the Company’s sole benefit and may be waived by
the Company (other than as set forth in Section 4.1(g) below) at any time in its
sole discretion.
 
(a)          Accuracy of the Purchasers’ Representations and Warranties. The
representations and warranties of each Purchaser shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.
 
(b)          Performance by the Purchasers.  Each Purchaser shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Purchasers at or prior to the Closing Date.
 
(c)          Escrow. The Purchasers shall have executed and delivered the Escrow
Agreement.
 
(d)          No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(e)          Delivery of Subscription Amount.  Each Purchaser shall have
delivered to the Company its Subscription Amount for the Preferred Shares,
Common Shares, and Warrants purchased by such Purchaser.
 
(f)           Delivery of Transaction Documents.  The Transaction Documents
shall have been duly executed and delivered by the Purchasers to the Company.
 
(g)          Satisfaction of Certain Other Conditions.  The conditions of the
Placement Agents’ obligations set forth in Section 6 of that certain Placement
Agency Agreement dated of even date herewith by and among the Company and the
Placement Agents (the “Placement Agency Agreement”) shall have been satisfied by
the Company in full and the Placement Agency Agreement shall not have been
terminated by the Placement Agents pursuant to Section 8 of the Placement Agency
Agreement.
 
4.2.         Conditions Precedent to the Obligation of the Purchasers to Close
and to Purchase the Securities.  The obligation hereunder of the Purchasers to
purchase the Securities and consummate the transactions contemplated by this
Agreement is subject to the satisfaction or waiver, at or before the Closing, of
each of the conditions set forth below.  These conditions are for the
Purchasers’ sole benefit and may be waived by the Purchasers (other than as set
forth in Section 4.2(q) below) at any time in their sole discretion.
 
21

--------------------------------------------------------------------------------


 
(a)          Accuracy of the Company’s Representations and Warranties.  The
representations and warranties of the Company in this Agreement and the other
Transaction Documents shall be true and correct in all material respects as of
the date when made and as of the Closing Date, except for representations and
warranties that speak as of a particular date, which shall be true and correct
in all material respects as of such date.
 
(b)          Performance by the Company.  The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing Date.
 
(c)          Escrow. The Company shall have executed and delivered the Escrow
Agreement.
 
(d)          Prospectus: Registration Statement.  The Prospectus shall have been
filed with the Commission pursuant to Rule 424(b) under the Securities Act
within the applicable time period prescribed for such filing by the rules and
regulations under the Securities Act; no stop order suspending the effectiveness
of the Registration Statement or any part thereof shall have been issued and no
proceeding for that purpose shall have been initiated or, to the Company’s
knowledge, threatened by the Commission and no notice of objection by the
Commission to the use of the Registration Statement or any post-effective
amendment thereto pursuant to Rule 401 (g)(2) under the Securities Act shall
have been received; no stop order suspending or preventing the use of the
Prospectus shall have been initiated or threatened by the Commission.
 
(e)           No Suspension, Etc.  The shares of Common Stock (i) shall be
designated for quotation or listed on the Principal Market and (ii) shall not
have been suspended, as of the Closing Date, by the Commission or the Principal
Market from trading on the Principal Market nor shall suspension by the
Commission or the Principal Market have been threatened, as of the Closing Date,
either (A) in writing by the Commission or the Principal Market or (B) by
falling below the minimum listing maintenance requirements of the Principal
Market.
 
(f)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(g)          No Proceedings or Litigation.  No action, suit or proceeding before
any arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary or any Purchaser, or any of the officers,
directors or affiliates of the Company or any Subsidiary or any Purchaser
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.
 
(h)           Opinion of Counsel.  The Purchasers shall have received an opinion
of counsel to the Company, dated the Closing Date, substantially in the form of
Exhibit G hereto, with such exceptions and limitations as shall be reasonably
acceptable to counsel to the Purchasers.
 
22

--------------------------------------------------------------------------------


 
(i)           Receipt of Proceeds.  Prior to the Closing Date or simultaneously
therewith, the Company shall have sold Common Stock and/or warrants for gross
proceeds of not less than $8,000,000 and not more than $15,000,000.
 
(j)           Secretary’s Certificate. The Company shall have delivered to the
Purchasers a certificate, signed by the Secretary of the Company and dated as of
the Closing Date, as to (i) the resolutions adopted by its Board of Directors
approving the transactions contemplated hereby, (ii) its charter, as in effect
at the Closing Date, (iii) its bylaws, as in effect at the Closing Date, and
(iv) the authority and incumbency of the officers executing the Transaction
Documents and any other documents required to be executed or delivered in
connection therewith.
 
(k)           Officer’s Certificate. On the Closing Date, the Company shall have
delivered to the Purchasers a certificate signed by an executive officer on
behalf of the Company,  dated as of the Closing Date, confirming the accuracy of
the Company’s representations, warranties and performance of covenants as of the
Closing Date and confirming the compliance by the Company with the conditions
precedent set forth in paragraphs (a)-(e) and (j)-(p) of this Section 4.2 as of
the Closing Date.
 
(l)           Material Adverse Effect.  No change having a Material Adverse
Effect shall have occurred.
 
(m)         Listing Application.  The Conversion Shares, the Redemption Shares
and the Warrant Shares have been approved for listing on the Principal Market,
subject only to official notice of issuance.
 
(n)          Approvals.  Except as otherwise provided in Section 3.14 herein,
the Company shall have obtained all required consents and approvals of its Board
of Directors deliver and perform the Transaction Documents.
 
(o)          Voting Agreement. The Purchasers shall have received the Voting
Agreement, in the form of Exhibit F attached hereto, from officers, directors
and certain shareholders of the Company, with respect to the voting of their
shares of Common Stock, which shall include Robin Smith, Catherin M. Vaczy,
Larry A. May, Alan G. Harris, Richard Berman, Steven S. Myers, Drew Bernstein,
Eric H.C. Wei, Rim Asia Capital Partners, L.P., Shi Mingsheng, Madam Zhang Jian
and Fullbright Finance Limited.
 
(p)          Certificate of Designations.  The Certificate of Designations shall
have been filed with the Secretary of State of the State of Delaware.
 
(q)          Satisfaction of Certain Other Conditions.  The conditions of the
Placement Agents’ obligations set forth in Section 6 of the Placement Agency
Agreement shall have been satisfied by the Company in full and the Placement
Agency Agreement shall not have been terminated by the Placement Agents pursuant
to Section 8 of the Placement Agency Agreement.
 
23

--------------------------------------------------------------------------------


 
ARTICLE 5
 
TERMINATION
 
5.1.         Termination.  This Agreement may be terminated at any time prior to
the Closing Date:
 
5.1.1.  by either Purchasers representing a majority of the Total Subscription
Amount or the Company if the Closing shall not have occurred by November 19,
2010 (the “Termination Date”), provided, however that the right to terminate
this Agreement under this Section 5.1.1 shall not be available to any party
whose breach of any representation or warranty or failure to perform any
obligation under this Agreement shall have caused or resulted in the failure of
the Closing to occur on or prior to such date; or
 
5.1.2.  Purchasers representing a majority of the Total Subscription Amount or
the Company in the event that any federal, state or local court, governmental,
legislative, judicial, administrative or regulatory authority, agency,
commission, body or other governmental entity or self regulatory organization or
stock exchange (each, a “Governmental Authority”) shall have issued any statute,
law, ordinance, rule, regulation, judgment, decree, injunction or other order
(whether temporary, preliminary or permanent) that is in effect and restrain,
enjoins or otherwise prohibits consummation of any transaction contemplated by
this Agreement (collectively, an “Order”) and such Order shall have become final
and nonappealable; or
 
5.1.3.  by the Company if there has been a material breach of any
representation, warranty, covenant or agreement made by Purchasers in this
Agreement, or any such representation and warranty shall have become untrue
after the date of this Agreement, such that Section 4.1(a) would not be
satisfied and such breach or condition is not curable or, if curable, is not
cured within five (5) days after written notice thereof is given by the Company
to Purchasers (but in any event not later than the Termination Date); or
 
5.1.4.  by Purchasers representing a majority of the Total Subscription Amount
if there has been a material breach of any representation, warranty, covenant or
agreement made by the Company in this Agreement, or any such representation and
warranty shall have become untrue after the date of this Agreement, such that
Section 4.2(a) would not be satisfied and such breach or condition is not
curable or, if curable, is not cured within five (5) days after written notice
thereof is given by Purchaser to the Company (but in any event not later than
the Termination Date); or
 
24

--------------------------------------------------------------------------------


 
5.1.5.  by the mutual written consent of the Purchasers representing a majority
of the Total Subscription Amount and the Company.
 
5.2.         In the event of termination of this Agreement as provided in this
Section 5.2, this Agreement shall forthwith become void, except that this
Article 5 and Article 7 herein shall survive.  No such termination shall relieve
any party from liability for any breach of this Agreement, material
misrepresentation or fraud.
 
ARTICLE 6
 
INDEMNIFICATION
 
6.1.         General Indemnity.  The Company agrees to indemnify and hold
harmless each Purchaser and its respective directors, officers, affiliates,
members, managers, employees, agents, successors and assigns (collectively,
“Indemnified Parties”) from and against any and all losses, liabilities,
deficiencies, costs, damages and expenses (including, without limitation,
reasonable attorneys’ fees, charges and disbursements) incurred by any
Indemnified Party as a result of, arising out of or based upon (i) any
inaccuracy in or breach of the Company’s representations or warranties in this
Agreement; (ii) the Company’s breach of agreements or covenants made by the
Company in this Agreement or any Transaction Document; (iii) any third party
claims arising out of or resulting from the transactions contemplated by this
Agreement or any other Transaction Document (unless such claim is based upon
conduct by such Indemnified Party that constitutes fraud, gross negligence or
willful misconduct); (iv) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, the Prospectus, any
Prospectus Supplement or any preliminary prospectus, or arising out of or based
upon any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
except insofar as such losses, claims, damages, liabilities or judgments are
caused by any such untrue statement or omission or alleged untrue statement or
omission based upon information relating to any Purchaser furnished in writing
to the Company by or on behalf of any Purchaser; (v) any breach by the Company
of the Securities Act or the rules promulgated thereunder, or (vi) any third
party claims arising directly or indirectly out of such Indemnified Party’s
status as owner of the Securities or the actual, alleged or deemed control or
ability to influence the Company or any Subsidiary (unless such claim is based
upon conduct by such Purchaser that constitutes fraud, gross negligence or
willful misconduct).
 
25

--------------------------------------------------------------------------------


 
6.2.         Indemnification Procedure.  With respect to any third-party claims
giving rise to a claim for indemnification, the Indemnified Party will give
written notice to the Company of such third party claim; provided, that the
failure of any party entitled to indemnification hereunder to give notice as
provided herein shall not relieve the Company of its obligations under this
Article 5 except to the extent that the Company is actually materially
prejudiced by such failure to give notice. In case any such action, proceeding
or claim is brought against an Indemnified Party in respect of which
indemnification is sought hereunder, the Company shall be entitled to
participate in and, unless in the reasonable judgment of the Indemnified Party a
conflict of interest between it and the Indemnified Party exists with respect to
such action, proceeding or claim (in which case the Company shall be responsible
for the reasonable fees and expenses of one separate counsel for the Indemnified
Parties), to assume the defense thereof with counsel satisfactory to the
Indemnified Party.  In the event that the Company advises an Indemnified Party
that it will not contest such a claim for indemnification hereunder, or fails,
within 10 days of receipt of any indemnification notice to notify, in writing,
such person or entity of its election to defend, settle or compromise, at its
sole cost and expense, any action, proceeding or claim (or discontinues its
defense at any time after it commences such defense), then the Indemnified Party
may, at its option, defend, settle or otherwise compromise or pay such action or
claim.   In any event, unless and until the Company elects in writing to assume
and does so assume the defense of any such claim, proceeding or action, the
Indemnified Party’s costs and expenses arising out of the defense, settlement or
compromise of any such action, claim or proceeding shall be losses subject to
indemnification hereunder.  The Company shall keep the Indemnified Party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto.  If the Company elects to defend any such
action or claim, then the Indemnified Party shall be entitled to participate in
such defense with counsel of its choice at its sole cost and
expense.  Notwithstanding anything in this Article 6 to the contrary, the
Company shall not, without the Indemnified Party’s prior written consent, settle
or compromise any claim or consent to entry of any judgment in respect
thereof.  The indemnification obligations to defend the Indemnified Party
required by this Article 6 shall be made by periodic payments of the amount
thereof during the course of investigation or defense, as and when bills are
received or expense, loss, damage or liability is incurred, so long as the
Indemnified Party shall refund such moneys if it is ultimately determined by a
court of competent jurisdiction that such party was not entitled to
indemnification.  The indemnity agreements contained herein shall be in addition
to (a) any cause of action or similar rights of the Indemnified Party against
the Company or others, and (b) any liabilities the Company may be subject to
pursuant to the law.
 
6.3.         Contribution.  If the indemnification provided for in Section 6.1
is unavailable to any Indemnified Party thereunder in respect of any losses,
liabilities, deficiencies, costs, damages or expenses (or actions in respect
thereof) referred to in such Section, then the Company shall contribute to the
amount paid or payable by such Indemnified Party as a result of such losses,
liabilities, deficiencies, costs, damages or expenses (or actions in respect
thereof) in such proportion as is appropriate to reflect the relative fault of
the Company on the one hand and such Indemnified Party on the other.
 
ARTICLE 7
 
MISCELLANEOUS
 
7.1.         Fees and Expenses.  The Company shall reimburse each Purchaser for
all costs and expenses reasonably incurred by such Purchaser in connection with
the negotiation, drafting and execution of the Transaction Documents and the
transactions contemplated thereby (including all legal fees, travel,
disbursements and due diligence in connection therewith and all fees incurred in
connection with any necessary regulatory filings and clearances); provided,
however, that the amount of such costs and expenses due to the Purchasers shall
be reduced by an amount equal to $25,000, which has been previously advanced to
the Purchasers; provided, further, however, that the Company shall have no
obligation to reimburse the Purchasers for any such costs and expenses to the
extent that they exceed, in the aggregate, $75,000, unless otherwise agreed in
writing by the Company.  In addition, the Company shall pay all reasonable fees
and expenses incurred by any Purchaser in connection with the enforcement of
this Agreement or any of the other Transaction Documents, including, without
limitation, all reasonable attorneys’ fees and expenses; provided, however, that
in the event that the enforcement of this Agreement is contested and it is
finally judicially determined that such Purchaser was not entitled to the
enforcement of the Transaction Document sought, then the Purchaser seeking
enforcement shall reimburse the Company for all fees and expenses paid pursuant
to this sentence.  The Company shall be responsible for its own fees and
expenses incurred in connection with the transactions contemplated by this
Agreement, including the fees and expenses of the Placement Agents.  The Company
shall pay all fees of its transfer agent, stamp taxes and other taxes and duties
levied in connection with the delivery of the Securities to each Purchaser.
 
26

--------------------------------------------------------------------------------


 
7.2.         Specific Performance; Consent to Jurisdiction; Venue.
 
(a)           The Company and the Purchasers acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement or the other Transaction Documents were not performed in accordance
with their specific terms or were otherwise breached.  It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement or the other Transaction
Documents and to enforce specifically the terms and provisions hereof or thereof
without the requirement of posting a bond or providing any other security, this
being in addition to any other remedy to which any of them may be entitled by
law or equity.
 
(b)           The parties agree that venue for any dispute arising under this
Agreement will lie exclusively in the state or federal courts located in New
York County, New York, and the parties irrevocably waive any right to raise
forum non conveniens or any other argument that New York is not the proper
venue.  The parties irrevocably consent to personal jurisdiction in the state
and federal courts in New York County of the state of New York.  The Company and
each Purchaser consent to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing in this
Section 7.2 shall affect or limit any right to serve process in any other manner
permitted by law. The parties hereby waive all rights to a trial by jury.
 
7.3.         Amendment.  No provision of this Agreement may be waived or amended
except in a written instrument signed by the Company and Purchasers holding at
least a majority of the outstanding principal amount of the Preferred Shares;
provided, that any waiver or amendment of any provision effecting the rights,
obligations or conditions of, or relating to, the Placement Agents shall not be
effective without the written consent of Cowen and Company, LLC.
 
7.4.         Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery by telecopy or facsimile at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur or (c) upon delivery by e-mail (if delivered on a
Business Day during normal business hours where such notice is to be received)
upon recipient’s actual receipt and acknowledgement of such e-mail. The
addresses for such communications shall be:
 
27

--------------------------------------------------------------------------------


 
If to the Company:
Neostem, Inc.
420 Lexington Avenue
Suite 450
New York, New York
Attention: General Counsel
Telephone No.: 212-584-4180
Facsimile No.: 646-514-7787
E-mail: cvaczy@neostem.com
   
with a copy to:
Lowenstein Sandler PC
65 Livingston Avenue
Roseland, New Jersey 07068
Attention:  Alan Wovsaniker
Telephone No.:  (973) 597 2564
Telecopy No.: (973) 597 2565
E-mail: awovsaniker@lowenstein.com
   
If to any Purchaser:
At the address of such Purchaser set forth on such Purchaser’s signature page
   
With a copy to (which shall not constitute notice):
Kleinberg, Kaplan, Wolff & Cohen, P.C.
551 Fifth Avenue, 18th Floor
New York, New York  10176
Attention:  Lawrence D. Hui, Esq.
Telephone No.:  (212) 986-6000
E-mail: lhui@kkwc.com



Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.
 
28

--------------------------------------------------------------------------------


 
7.5.         Waivers.  No waiver by either party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.  No consideration shall be offered or paid to any Purchaser to
amend or waive or modify any provision of this Agreement unless the same
consideration is also offered to all of the parties to this Agreement then
holding Preferred Shares.  This provision constitutes a separate right granted
to each Purchaser by the Company and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase
disposition or voting of Securities or otherwise.
 
7.6.         Headings.  The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
 
7.7.         Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns.  The
Purchasers may assign the Securities and its rights under this Agreement and the
other Transaction Documents and any other rights hereto and thereto without the
consent of the Company.  The Company may not assign or delegate any of its
rights or obligations hereunder or under any Transaction Document.
 
7.8.         No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person or entity, except that the Placement Agents are intended
third party beneficiaries of the representations, warranties and agreements of
the Company contained herein.
 
7.9.         Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles that would result in the
application of the substantive law of another jurisdiction.  This Agreement
shall not be interpreted or construed with any presumption against the party
causing this Agreement to be drafted.
 
7.10.       Survival.  The covenants, agreements and representations and
warranties of the Company under the Transaction Documents shall survive the
execution and delivery hereof indefinitely.
 
7.11.       Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.  Signature pages to this Agreement
may be delivered by facsimile or other means of electronic transmission.
 
7.12.       Publicity.  Subject to Section 3.7, the Company agrees that it will
not disclose, and will not include in any public announcement, the names of the
Purchasers without the consent of the Purchasers, which consent shall not be
unreasonably withheld or delayed, or unless and until such disclosure is
required by law, rule or applicable regulation, and then only to the extent of
such requirement. Notwithstanding the foregoing, the Purchasers consent to being
identified in any filings the Company makes with the Commission to the extent
required by law or the rules and regulations of the Commission.
 
29

--------------------------------------------------------------------------------


 
7.13.       Severability.  The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
 
7.14.       Further Assurances.  From and after the date of this Agreement, upon
the request of the Purchasers or the Company, the Company and each Purchaser
shall execute and deliver such instruments, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement and the other Transaction
Documents
 
7.15.       Independent Nature of Purchasers’ Obligations and Rights.  The
rights and obligations of each Purchaser under any Transaction Document are
several and not joint with the obligations of any other Purchaser, and no
Purchaser shall be responsible in any way for the performance of the obligations
of any other Purchaser under any Transaction Document.  Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereto or thereto, shall be deemed to constitute the Purchaser as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  The Company acknowledges, that each Purchaser has
independently participated in the negotiation of the transaction contemplated
hereby with the advice of its own counsel and advisors.  Each Purchaser shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.
 
7.16.       Time Is of the Essence.  Time is of the essence of this Agreement
and each Transaction Document.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
30

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized officers as of the
date first above written.
 
NEOSTEM, INC.
   
By:
/s/ Robin L. Smith
Name:
Robin L. Smith
Title:
Chief Executive Officer    
JGB MANAGEMENT INC.
   
By:
/s/ Brett Cohen
Name:
Brett Cohen
Title:
Director

 
[SIGNATURE PAGES CONTINUE]
 
 
 

--------------------------------------------------------------------------------

 
 

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: _____________________________________________________________
 
Signature of Authorized Signatory of Purchaser:
______________________________________
 
Name of Authorized Signatory:
____________________________________________________
 
Title of Authorized Signatory:
_____________________________________________________
 
Email Address of
Purchaser:_______________________________________________________
 
Fax Number of Purchaser:
________________________________________________________
 
Address for Notice of Purchaser:
___________________________________________________
 
Address for Delivery of Securities for Purchaser (if not same as address for
notice):
______________________________________________________________________________
 
Subscription Amount: $_________________
 
[SIGNATURE PAGES CONTINUE]
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
LIST OF PURCHASERS AND SUBSCRIPTION AMOUNT
 
 
A-1

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF CERTIFICATE OF DESIGNATIONS

 
B-1

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF WARRANT
 
 
C-1

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF ESCROW AGREEMENT

 
D-1

--------------------------------------------------------------------------------

 
 

EXHIBIT E


FIRPTA CERTIFICATE
 
At no time during the period beginning five years prior to [date] and ending on
[date] was Neostem, Inc. a “United States real property holding corporation,” as
such term is defined by Section 897(b)(2) of the Internal Revenue Code of 1986,
as amended.
 
Under penalties of perjury I declare that I have examined this certification
and, to the best of my knowledge and belief, it is true, correct and complete.
 
By:
   
Title:
 
Date:
  

 
 
E-1

--------------------------------------------------------------------------------

 
 

EXHIBIT F
 
FORM OF VOTING AGREEMENT
 
 
F-1

--------------------------------------------------------------------------------

 

EXHIBIT G

OPINION OF COUNSEL TO COMPANY
 
 
G-1

--------------------------------------------------------------------------------

 
